Per Curiam.
This cause coming on to be heard upon a motion to strike the bill of exceptions from the transcript of the record on the ground that said bill of exceptions omits and fails to contain all the evidence adduced in the trial of the cause, although the defendant in error demanded that all of said evidence be included in said bill of exceptions, all of which appears from the transcript, and in the consideration of said motion, the court having considered the entire merits of the cause, and coming to the conclusion that the plaintiffs in error have failed to make any reversible error to appear. The irregularity complained of, touching the conveying of two jurors from their homes to and from the place of trial by the counsel for defendant in error in an automobile, was not complained of until after verdict, when, to avail the plaintiffs in error, who had full knowledge thereof, it should have been raised and objected to before verdict, so that the trial cpurt could have discharged *276the jurors and declared a mistrial. The judgment below is hereby affirmed at the costs of plaintiffs in error.
All concur, except Whitfield, J., absent on account of sickness.